Citation Nr: 1312111	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  09-33 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to the service-connected right shoulder disability.

2.  Entitlement to service connection for radiculopathy of the right leg, to include as secondary to the service-connected right shoulder disability.

3.  Entitlement to service connection for radiculopathy of the left leg, to include as secondary to the service-connected right shoulder disability.

4.  Entitlement to an increased rating for a gunshot wound of the right shoulder, muscle groups I, III, and VI, currently evaluated as 40 percent disabling.

5.  Entitlement to a compensable evaluation for a scar of the right lateral chest wall.

6.  Entitlement to an initial evaluation in excess of 10 percent for adjustment disorder.

7.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction over the Veteran's claims file currently resides with the New Orleans, Louisiana RO.

In his September 2009 substantive appeal, the Veteran requested a hearing before the Board.  He subsequently withdrew his hearing request in a May 2011 communication.


The Board notes that a Virtual VA e-file exists for this Veteran.  This e-file was reviewed for new or relevant information; however, a review of the e-file revealed that it contained duplicative information that is already in the claims file and documents that are not relevant to the instant appeal.

The Board observes that the July 2007 rating decision denied service connection for degenerative disc disease of the lumbar spine.  In his February 2008 notice of disagreement, the Veteran enumerated the issues with which he disagreed, but did not include the issue of entitlement to service connection for the lumbar spine disability.  However, in a communication received by VA in December 2008, he stated that the denial of service connection for degenerative disc disease of the lumbar spine was included in his appeal.  The Board has construed this communication as a petition to reopen the previously denied claim.  As the agency of original jurisdiction (AOJ) has not yet adjudicated this claim, the petition to reopen the previously denied claim for service connection for a low back disability is referred for appropriate action.

The Board also acknowledges that in a January 2013 brief, the Veteran's representative pointed out that a September 2011 rating decision denied service connection for coronary artery disease but indicated that the claim for heart disease would be reconsidered upon receipt of the Veteran's claims file from the Board.  The representative requested that the issue of entitlement to a TDIU be remanded so that it could be considered by the AOJ at the time it considered service-connection for heart disease.  The September 2011 representative's brief also included an argument that cardiovascular disease might be related to the Veteran's service-connected psychiatric disorder.  The Board has determined below that additional development is necessary in the Veteran's claim for an increased rating for his right shoulder disability; therefore the issue of a TDIU is remanded because it is inextricably intertwined with the claim for increase.  Thus, the issue of entitlement to service connection for a heart disability, to include as secondary to the service-connected psychiatric disorder, is referred to the AOJ for appropriate action.  

The issues of entitlement to an increased rating for residuals of a gunshot wound to the right shoulder and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A right hip disability was not manifest in service and is unrelated to service; a right hip disability is unrelated to the Veteran's service-connected right shoulder disability.

2.  Radiculopathy of the right and left legs was not manifest in service and is unrelated to service; radiculopathy of the right and left legs is unrelated to the Veteran's service-connected right shoulder disability.

3.  At no point during the appeal period has the right lateral chest wall scar been productive of functional impairment.

4.  Throughout the appeal period, the Veteran's adjustment disorder has manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.


CONCLUSIONS OF LAW

1.  A right hip disability was not incurred in or aggravated by service; nor is it proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2012).

2.  Radiculopathy of the right and left legs was not incurred in or aggravated by service; nor is it proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2012).

3.  The criteria for a compensable evaluation for a right chest wall scar have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.10 (2012); 38 C.F.R. 
§ 4.118 , Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 (as in effect prior to October 23, 2008). 

4.  The criteria for an initial evaluation in excess of 10 percent for adjustment disorder have not been met at any time during the appeal period.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9440 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in August 2006 discussed the evidence necessary to support claims for service connection on a direct basis and claims for increase.  The Veteran was invited to submit or identify evidence.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  He was advised of the manner in which VA determines disability ratings and effective dates.  

A November 2006 letter discussed the evidence necessary to support claims for service connection on a secondary basis and for a TDIU.  The Veteran was invited to submit or identify evidence.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  He was advised of the manner in which VA determines disability ratings and effective dates.  Subsequent letters advised the Veteran of the status of his claim.

The Board finds that the content of the above notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  Although some letters were sent subsequent to the initial adjudication of the Veteran's claims, the Board finds that there was no prejudice as the claims were readjudicated in a February 2010 supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or SSOC, is sufficient to cure a timing defect).

With respect VA's duty to assist, the Board notes that identified treatment records have been associated with the claims file.  The Veteran was afforded VA orthopedic and psychiatric examinations.  The Board finds that the examinations were adequate in that the examining physicians reviewed the record, interviewed the Veteran, and performed appropriate examinations prior to providing their conclusions.  The examination reports of record are thorough and consistent with contemporaneous treatment records, and adequately respond to the questions posed in this appeal.

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to his claim of entitlement to service connection for a right hip disability and radiculopathy of the bilateral lower extremities.  However, the Board finds that a VA examination is not necessary in order to render a decision.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

The Veteran's service treatment records are devoid of any complaints or treatment suggesting a right hip disability or radiculopathy of the legs.  The Board also finds that there is otherwise no credible evidence of any in-service disease or injury, or credible evidence of a continuity of symptomatology since service, and no competent evidence otherwise showing that the claimed disability was incurred in service.  Finally, the Board observes that there is no competent evidence indicating that these claimed disabilities are related to the Veteran's service-connected right shoulder disability.  Accordingly, a VA examination is not warranted.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.


Analysis

Service Connection

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's hips or legs.  On release from active duty in June 1970, no pertinent abnormalities were noted, and the Veteran was deemed fit for release from active duty.

A VA treatment record dated in January 2002 indicates that the Veteran presented with an eight year history of gradually progressive gait difficulty.  The Veteran endorsed mild bilateral hip pain.  Following examination, the impression was slowly progressive spastic paraparesis with no known family  history.  

An October 2002 VA neurology note indicates slowly progressive myelopathy over the previous 10 years.  The provider indicated that MRI of the thoracic and lumbar spine showed degenerative disc disease with narrowing at several levels.  She assessed myelopathy and suggested that it was likely related to degenerative spine disease.

An August 2003 VA neurology note indicates gait change and foot drop.  The provider noted that there were upper motor neuron signs in the bilateral lower extremities.  She indicated that MRI of the lumbar spine in June showed some nerve root compression but nothing to explain the upper motor neuron signs.  

EMG testing in February 2004 revealed no evidence of a peripheral neuropathy and no evidence of a left peroneal neuropathy.  A May 2004 VA neurology clinic record indicates paresis of unclear etiology.

EMG testing in February 2006 revealed no evidence of left or right lumbosacral radiculopathy.

Sciatica and myopathy are noted in an August 2006 VA record.  That month, the Veteran also complained of onset of severe right hip pain.  A provider indicated that an X-ray was normal.  An additional August 2006 VA record indicates progressive lower extremity weakness and spasticity suggesting an upper motor neuron lesion.

In August 2006, the Veteran indicated that he sought service connection for right hip and chronic low back pain, secondary or proximate to his service-connected right shoulder disability.

In October 2006, possible spinal cerebellar ataxia was assessed after consultation with the VA spinal cord interdisciplinary team.  The provider also noted spasticity and weakness in the lower extremities and radicular lower extremity pain.  Discharge instructions from that clinic reflect a diagnosis of primary lateral sclerosis versus spinocerebellar ataxia.  

A March 2007 VA problem list includes hip arthralgia with pain on rotation.

Having carefully reviewed the record, the Board concludes that service connection for radiculopathy of the bilateral legs is not warranted.  In this regard, there is no evidence of the claimed disability in service or for many years thereafter.  The clinical record demonstrates that the Veteran's first complaint of gait difficulty dates to January 2002, when he reported progressively worsening gait difficulty beginning eight years previously.  Subsequent records indicate that the etiology of the neurological signs in the Veteran's lower extremities was unknown.  Moreover, to the extent that the Veteran might assert that the claimed radiculopathy was caused or aggravated by his service-connected right shoulder disability, the Board notes that there is no competent evidence etiologically relating the claimed radiculopathy to a service-connected disease or injury.  Rather, the medical records that speak to etiology appear to refer to the Veteran's non-service-connected spine disability.  

The Board has also determined that service connection is not warranted for the claimed hip disability.  As noted above, the Veteran does not maintain that this disability manifested during service or within the first post-service year.  Rather, he has specified his belief that the claimed hip disability is related to his service-connected right shoulder disability.  In that regard, while the evidence reveals that the Veteran currently suffers from residuals of a gunshot wound to the right shoulder, the competent, probative evidence of record does not etiologically link this condition to the claimed right hip disability.  

For purposes of establishing secondary service connection, there is post-service medical evidence of a right shoulder disability for which the Veteran is in receipt of service connection.  However, the Veteran has neither produced nor identified competent evidence showing that his service-connected right shoulder disability either caused or aggravated the claimed right hip disability or radiculopathy of the lower extremities.  

The Board has considered the Veteran's statements concerning the etiology of his right hip and lower extremity neurological symptoms.  The Veteran is certainly competent to report the onset of symptoms and the circumstances surrounding such.  However, the Board finds that the Veteran is not competent to offer an opinion on a complex medical matter, to include opining as to the etiology of the claimed disabilities or the degree to which his service-connected shoulder disability caused or contributed to the development of problems with his right hip or bilateral lower extremities.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the etiology of these claimed disabilities is ultimately far too complex a medical question to lend itself to the opinion of a layperson.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service or a service-connected disability.  While the record reflects a findings related to the Veteran's hips and lower extremities, it does not contain credible evidence that relates any diagnosis to a injury or disease in service, or to a service-connected disability.  

In light of the above discussion, the Board must conclude that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a right hip disability and radiculopathy of the lower extremities on either a direct or secondary basis.   As such, there is no doubt to be resolved.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   The appeals are denied.

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment. 38 U.S.C.A. § 1155.  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as with the Veteran's claim for an increased rating for the right lateral chest wall scar, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1 , 4.2 (2012); see also Francisco v. Brown, 7 Vet. App. 55   (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case the Board has concluded that the disability has not significantly changed and that a uniform evaluation is warranted for the period considered. 

As for the evaluation of the Veteran's adjustment disorder, the Board observes that in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered whether staged ratings are warranted.  It has determined that the Veteran's adjustment disorder has not significantly changed, and that a uniform rating is for application.  

	Right Chest Wall Scar

VA outpatient records are negative for any treatment for the service-connected right lateral chest wall scar.  

VA examination in May 2007 revealed a well healed scar along the lateral right rib area, measuring one and one half inches in length.  The Veteran reported some numbness in the area of the scar.  It was nontender and not adherent to underlying soft tissues.  There was no ulceration, depression, or elevation of the skin.  The diagnosis was pain free nonpathologic scar.  

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective in October 2008.  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708  (September 23, 2008).  As the Veteran's claim was filed prior to this date, in August 2006, the revised rating criteria do not apply in this case, unless the Veteran requests review under the revised regulations.  The Veteran has not made such a request. Therefore, the schedular criteria in effect prior to the October 2008 revisions are applicable. 

The Veteran's service-connected residual scar is currently evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.118 , Diagnostic Code 7804.  This criteria provides a 10 percent evaluation for scars which are superficial and painful on examination.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 1. 

Scars, other than head, face, or neck, that are deep or that cause limited motion are rated under 38 C.F.R. § 4.118, Diagnostic Code 7801 based on the size of the are affected.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2. 

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion covering an area or areas of 144 square inches (929 sq. cm.) or greater are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7802.  Scars in widely separated areas, as in two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note 1.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note 2. 

Diagnostic Code 7803 provides that a 10 percent rating is warranted for scars that are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803. 

Other scars are rated based upon limitation of function of affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805. 

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

Having reviewed the evidence pertaining to this scar, the Board has determined that a compensable evaluation is not for application.  The right chest wall scar is currently evaluated as noncompensably disabling.  The record does not demonstrate that the scar is deep or causes limited motion.  Notably, there is no underlying tissue damage, and the scar is not adherent, making it superficial.  The scar is not unstable.  The Veteran has not indicated that it is painful in any way.  Measuring one and one half inches in length, the scar does not cover an area 144 square inches (929 sq. cm.) or greater.  In sum, there is no functional impairment identified in relation to this scar.  Accordingly, the Board finds that the criteria for a compensable evaluation have not been met.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  

	Adjustment Disorder

Service connection for adjustment disorder was granted in a July 2007 rating decision.  The Veteran disagreed with the initial evaluation of 10 percent.  

Pursuant to his claim, the Veteran was afforded a VA examination in May 2007.  The examiner noted that the Veteran had not previously been evaluated for mental health claims purposes.  He acknowledged that the Veteran had sustained a gunshot wound in Vietnam and that he had received the Combat Action Ribbon and Purple Heart.  The Veteran reported that through the years he had tried to forget about his military service and that he did not feel that it was something that intruded on his daily life.  He did not report difficulty with persistent intrusive memories of service and denied any persistent re-experiencing of traumatic events.  He denied numbing of general responsiveness and persistent symptoms of increased arousal.  He reported difficulty falling and staying asleep, and some slight distractibility, but did not report persistent distressing dreams during which traumatic events were replayed.  He reported that his mental health functioning was 2/10.  He endorsed ongoing physical problems.  He reported that he did not feel that he otherwise was significantly depressed.  He denied severe concentration problems decreased motivation, decreased energy, decreased interest, or severely depressed mood.  He denied suicidal and homicidal ideation.  He denied manic symptoms.  He denied excessive anxiety, panic attacks, hyper arousal, re-experiencing, and avoidance.  He denied paranoia and inappropriate behavior.  He did report physical problems which he felt caused him to be forced into early retirement.  He noted that he was generally able to perform household tasks and personal hygiene activities.  He noted that since retiring from work he was a bit less social and generally read, listened to the radio, ran errands, and took care of his house during the day.  He noted that he was involved in some church activities and that he visited with neighbors.  

On mental status examination, the Veteran had difficulty walking and appeared slightly unbalanced with a spastic gait.  His mood appeared neutral.  He was friendly and cooperative.  Speech was articulate.  Thought processes were logical and goal oriented.  Motor functioning was otherwise grossly intact.  The Veteran's intellect was estimated to be average.  He had some difficulty with attention and concentration, short term memory and some distractibility.  Orientation skills, long term memory, arithmetic skills, visual motor and visual spatial skills, and language and comprehension skills were otherwise grossly intact.  The diagnosis was adjustment disorder with mixed emotional features associated with physical problems and pain.  The examiner indicated that no other mental health disorders were found.  He assigned a global assessment of functioning score of 59.  He noted that the Veteran did not describe persistent symptoms associated with hyper arousal, re-experiencing, and avoidance that were of the intensity, duration, and severity to warrant a full diagnosis of posttraumatic stress disorder (PTSD).  He indicated that the Veteran had intermittent difficulties associated with some anxiety, a mildly depressed mood, and some distractibility, and sleep disturbance associated with physical problems and pain.  He concluded that the Veteran's mental disorder symptoms were not severe enough to require continuous medication.  He pointed out that the Veteran was unable to work due to physical problems and pain, and that the mental disorder signs and symptoms would be transient or mild and would only decrease work efficiency and ability to perform occupational tasks during periods of significant stress.  He opined that the Veteran retained emotional cognitive and behavioral capacities suggesting that he could do simple work activities in a loosely supervised environment within his physical limitations.

While treatment records have been associated with the file, none involve treatment for psychiatric symptoms.  Furthermore, they confirm current active medications, none of which are indicated for a psychiatric disability. 

The Veteran's disability is currently evaluated as 10 percent disabling.   Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 9440 (2012), adjustment disorder warrants a 10 percent evaluation where there is evidence of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent disability rating is appropriate where the evidence shows that adjustment disorder is productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (i.e., forgetting names, directions, and recent events), warrants a 30 percent disability evaluation.

A 50 percent evaluation is appropriate where there is reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  

A 100 percent disability rating requires total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

In evaluating psychiatric disorders, it must be shown that industrial impairment is the result of actual manifestations of the service-connected psychiatric disorder.  The severity of a psychiatric disability is based upon actual symptomatology, as it affects social and industrial adaptability.  Two of the most important determinants of disability are time lost from gainful employment and decrease in work efficiency.  38 C.F.R. § 4.130 (2012).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score ranging from 61 to 70 is interpreted as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

It is noted that the "such symptoms as" language of the diagnostic code listed above means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Having reviewed the record pertaining to the Veteran's psychiatric disorder, the Board concludes that an evaluation in excess of 10 percent is not warranted.  
In this case, the Board observes that the Veteran's symptoms include sleep disturbance and slight distractibility.  He has otherwise denied significant depression, severe concentration problems, decreased motivation, decreased energy, decreased interest, and severely depressed mood.  He has also denied suicidal and homicidal ideation, manic symptoms, excessive anxiety, panic attacks, hyper arousal, re-experiencing, and avoidance.  Objectively, the Veteran has some difficulty with attention and concentration, short term memory, and distractibility.  However, orientation skills, long term memory, visual motor and visual spatial skills, and language and comprehension skills are grossly intact.  While the May 2007 VA examiner assigned a GAF score of 59, he noted that the Veteran had only intermittent difficulties associated with some anxiety, a mildly depressed mood, some distractibility, and sleep disturbance associated with physical pain.  He pointed out that the Veteran's symptoms were not severe enough to require medication, and that mental disorder signs and symptoms would be transient or mild and would only decrease work efficiency and ability to perform occupational tasks during periods of significant stress.   The outpatient clinical records are negative for evidence contrary to these findings. 

In summary, the record, including the Veteran's statements, does not suggest that the criteria for a schedular evaluation in excess of 10 percent are met at any time during the appeal period.  Thus, the overall disability picture does not approach the criteria for a schedular evaluation of 30 percent.  The objective record does not demonstrate that deficiencies in occupational performance, social interaction, and mood are more consistent with the criteria for a higher, 30 percent evaluation.  Rather, as noted, a competent examiner has concluded that the Veteran's symptoms are productive of no more than mild, transient symptoms.  Moreover, the Veteran himself does not describe symptoms that more nearly approximate the criteria for a 30 percent evaluation.  As such, the Board concludes that the Veteran's overall disability picture is most consistent with a 10 percent evaluation.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim of entitlement to an evaluation in excess of 10 percent for adjustment disorder, and the benefit of the doubt rule does not apply.  

Extraschedular Consideration

The Board has also considered whether the Veteran's scar and psychiatric disorder present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected scar and adjustment disorder with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.   Specifically, he has no symptoms referable to the scar.  His psychiatric symptoms are particularly contemplated by the schedule.  There is no evidence that either disability caused his early retirement or otherwise has interfered with his employment.  He has not been hospitalized for either disability.  Consequently, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for a right hip disability is denied.

Entitlement to service connection for radiculopathy of the right leg is denied.

Entitlement to service connection for radiculopathy of the left leg is denied.

Entitlement to a compensable evaluation for a right lateral chest wall scar is denied.

Entitlement to an initial evaluation in excess of 10 percent for adjustment disorder is denied.

	(CONTINUED ON NEXT PAGE)
REMAND

The Veteran seeks a higher evaluation for his service-connected right shoulder disability, which the AOJ has characterized as gunshot wound, right shoulder, muscle groups I, III, and VI.  The disability is evaluated as 40 percent disabling pursuant to 38 C.F.R. § 4.73, diagnostic code 5303, effective August 10, 2006, the date of receipt of the Veteran's instant claim for increase.  

Gunshot wounds often result in impairment of muscle, bone and/or nerve.  Through and through wounds and other wounds of the deeper structures almost invariably destroy parts of muscle groups.  See 38 C.F.R. § 4.47 (2012).  Muscle Group damage is categorized as slight, moderate, moderately severe and/or severe and evaluated accordingly under 38 C.F.R. § 4.56. 

Evaluation of residuals of gunshot wound injuries includes consideration of resulting impairment to the muscles, bones, joints and/or nerves, as well as the deeper structures and residual symptomatic scarring. 38 C.F.R. §§ 4.44, 4.45, 4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54 (2012).  

Service treatment records show that the Veteran was injured in March 1968 when he was hit in the right shoulder by small arms fire.  He was evacuated to the USS Repose where he underwent treatment for pneumothorax and closure of open wounds.  X-ray revealed a fracture of the inferior right glenoid labrum, and the Veteran was evacuated to the Naval Hospital at Corpus Christi.  Examination on admission revealed full muscle strength and small soft tissue wounds in the right anterior and posterior shoulder area that were well healed.  At the time of discharge on April 30, 1968, full function of the right shoulder was restored, and the Veteran was discharged to full active duty.  On release from active duty in June 1970, the Veteran's upper extremities were normal.  Marks and scars noted included a three-inch scar on the Veteran's right arm above the elbow.

In October 1970, the RO assigned a 30 percent evaluation pursuant to 38 C.F.R. 
§ 4.73, diagnostic code 5303, for moderately severe impairment of Muscle Groups I and III.  
On VA examination in July 1998, the examiner identified impairment in muscle groups I and III.  She also noted that the Veteran's report of scapular catching was ascribable to fibrosis or scar tissue in the shoulder girdle musculature.  In September 1998, the RO continued the 30 percent evaluation under diagnostic code 5303.

On VA examination in May 2007, the examiner provided range of motion measurements of the right shoulder and indicated that there was a positive impingement sign.  He also noted mild atrophy of the right triceps group.  He did not indicate whether there was impairment of any shoulder girdle muscle group.  

In July 2007, the RO increased the evaluation of the right shoulder disability to 40 percent.  It explained that as moderate disability of the right triceps group (muscle group VI) was shown, the description of the disability was amended to include that muscle group and an additional 10 percent was assigned to the gunshot wound residuals.  

The Board observes that 38 C.F.R. § 4.55(d) directs that the combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint except in the case of muscle groups I and II acting upon the shoulder.  Section 4.55(e) directs that for compensable muscle group injuries which are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  Here, the 2007 VA examiner identified disability to muscle group VI, but did not discuss the current severity of disability of muscle groups I and III, as have previously been identified.  Because this information is not provided, the Board has determined that the examination report is not adequate for the purpose of rating the Veteran's right shoulder disability.  A current examination should be conducted.

The Board notes that further development and adjudication of the Veteran's claim may provide evidence in support of his claim for a TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined. 

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with a physician with the appropriate expertise to determine the extent of the residuals of the gunshot wound residuals of the right shoulder.  The claims file should be made available to the physician for review, and the examination report should reflect that such review was undertaken.  The physician should also elicit a complete history from the Veteran.  

All necessary testing should be carried out in conjunction with this examination, to include muscle, joint, skin, and neurological tests.  

Muscles
With respect to the muscles examination, the physician should specifically identify the muscle groups affected as the result of the in-service shrapnel fragment wounds, based on a review of the service treatment records and the historical evidence following service as well as the current examination.  The physician is advised of the muscle groups that are currently the subject of service connection: I, III, VI.  With respect to all muscle groups identified, to include but not limited to the currently service-connected groups, the physician should provide a discussion of the basis for finding that such muscle group is related to the in-service shrapnel fragment wounds.  The physician should also indicate whether there is tissue loss, loss of deep fascia or muscle substance, or muscle herniation, and if so, specify the muscle groups affected.  The physician should also indicate whether the residuals of the Veteran's shrapnel fragment wounds include any nerve, tendon, or bone damage, and if so, specify the joints affected and the degree of severity.  

Joints 
With respect to the joints examination, any excursion of motion of the right shoulder or elbow accompanied by pain should be specifically identified.  The physician should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  

Finally, the physician should specifically address the impact of the Veteran's service-connected disabilities on his ability to obtain and maintain gainful employment.  The physician is advised that the relevant issue is whether the Veteran can perform the physical and mental acts required by employment in light of his service-connected disabilities.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

2.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Then, readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


